NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

DANNY KUYKENDOLL,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4344
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 16, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Neil A. Roddenbery,
Judge.

Danny Kuykendoll, pro se.


PER CURIAM.


              Affirmed.



CRENSHAW, SLEET, and BADALAMENTI, JJ., Concur.